EXHIBIT 10.4



ASSIGNMENT AND ASSUMPTION OF PURCHASE AGREEMENT




For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, STEADFAST ASSET HOLDINGS, INC., a California corporation
(“Assignor”), hereby assigns to STAR TERRACE COVE, LLC, a Delaware limited
liability company (“Assignee”), all of Assignor’s rights and obligations under
and in regard to that certain Purchase and Sale Agreement and Joint Escrow
Instructions dated July 15, 2014, (as may have been amended or may hereafter be
amended, the “Purchase Agreement”), between Stonemark S/SV, LP, a Delaware
limited partnership (“Seller”) and Assignor for the purchase and sale of that
certain real property located in Austin, Texas, as more particularly described
in Exhibit A attached hereto (the “Property”).


Assignee hereby agrees to and shall assume, perform and be fully responsible for
the performance of all of the obligations of Assignor under the Purchase
Agreement.


All of the provisions, covenants and agreements contained in the Assignment
shall extend to and be binding upon the respective legal representatives,
successors and assigns of Assignor and Assignee. This Assignment represents the
entire agreement between Assignor and Assignee with respect to the subject
matter of the Assignment, and all prior or contemporaneous agreements regarding
such matters are hereby rendered null and void and of no force and effect.


(SIGNATURES APPEAR ON FOLLOWING PAGE)




--------------------------------------------------------------------------------








WITNESS THE EXECUTION HEREOF, as of this August 28, 2014.




                        
ASSIGNOR:
 
STEADFAST ASSET HOLDINGS, INC.,
a California corporation

                
By:
/s/ Ana Marie del Rio
 
Ana Marie del Rio, Vice President

                        
    
ASSIGNEE:
 
STAR TERRACE COVE, LLC
a Delaware limited liability company

        
    
By:
Steadfast Apartment Advisor, LLC,
 
a Delaware limited liability
 
company, its Manager



    
By:
/s/ Ella S. Neyland
 
Ella S. Neyland, President

                        



                            

















2

--------------------------------------------------------------------------------




Exhibit A


DESCRIPTION OF THE LAND


Lot 4, Block B, COMAL BLUFF SECTION ONE, a subdivision in Travis County, Texas,
according to the map or plat recorded in Volume 84, Page 168, of the Plat
Records of Travis County, Texas.

3